DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application 17/199,771 filed on 3/12/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneshima (US 9,929,687) in view of Park (US 10,910,966).

Regarding claim 1, Yoneshima teaches:
A braking method (Figs 1-11) for a vehicle (col. 6 line 24) that includes a wheel (vehicles include wheel), 
a driving unit (drive circuit 4), 
an electric power source (battery 21), 
a switching unit (inverter 5) and 
a control unit (IC 6), 
the driving unit including 
a three-phase motor (motor 2), and 
three electrical cables electrically connected to the three-phase motor (Fig. 1 shows electrical cables connecting each of the phase coils 2u, 2v, 2w to a midpoint of an arm corresponding to each phase of the inverter 5), 
the electric power source having a positive electrode and a negative electrode (battery 21 has a positive electrode and a negative electrode), 
the switching unit including 
three first switches each electrically connected between the positive electrode and a respective one of the electrical cables (inverter 5 has switches 9-11 electrically connected between the positive electrode and a respective electric cable connecting phase coils), and 
three second switches each electrically connected between the negative electrode and a respective one of the electrical cables (inverter 5 has switches 12-14 electrically connected between the negative electrode and a respective electric cable connecting phase coils), 
the control unit being electrically connected to the first and second switches and configured to control operation of each of the first and second switches (IC 6 is electrically connected to the first and second switches configured to control operation of each switches 9-14), 
the braking method comprising steps (Fig 2 shows flowchart of a control process including braking performed on the motor control device) of:
 the control unit operating in decelerating mode, upon a rising revolution speed (step S150 if the determination is “Yes”,); in the deceleration mode, the control unit controlling operations of the first and second switches to establish a short circuit between at least two of the electrical cables (col. 7 ll. 38-: IC 6 short-circuits phase coils 2u, 2v,2w of the motor to decelerate the motor, to perform short-circuit brake); and 
the three-phase motor producing an internal resistance force because of the short circuit (Col. 8 ll. 41-46: when phase coils of the motor are short-circuited, a resisting force against the rotation of the brushless motor to decelerate the revolution speed of the motor).
Yoneshima doesn’t explicitly teach the braking method for a parking mode upon receiving a parking signal and the braking method so as to prevent the wheel from rotating.  
	However, Park teaches in Col. 4 ll.20-25 a vehicle system including wheels 11 and 12, a battery 13, an electronic parking brake EPB 14, motor 14, motor control system 16. The EPB14 may be coupled to the wheel and adjust a parking status of the vehicle and col. 4 ll. 26-30 states that Fig. 2 the EPB 14 include a switch 141, a controller 142 and brake unit 143. The switch 141 configured to output a parking signal to the controller 142 and ll. 40-44 states when the parking signal is input from the EPB 141, the controller is configured to restrict of movement of the vehicle by operating the brake unit mounted in the wheel.
	Given the teaching of Park, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the drive control of Yoneshima for a vehicle system with parking brake that has switch configured to output a parking signal for restricting movement of the vehicle by operating a brake unit mounted in a wheel in order to control the vehicle effectively and efficiently and restrain from accident in the parking lot. 

Regarding claim 6, Yoneshima teaches:
 A drivetrain system (Figs 1-11) for a vehicle (col. 6 line 24) that includes a wheel (vehicles include wheel), comprising: 
a driving unit (drive circuit 4) including
 a three-phase motor (motor 2), and 
three electrical cables electrically connected to said three-phase motor (Fig. 1 shows electrical cables connecting each of the phase coils 2u, 2v, 2w to a midpoint of an arm corresponding to each phase of the inverter 5); 
an electric power source having a positive electrode and a negative electrode (battery 21 has a positive electrode and a negative electrode); 
a switching unit including
 three first switches each electrically connected between said positive electrode and a respective one of said electrical cables (inverter 5 has switches 9-11 electrically connected between the positive electrode and a respective electric cable connecting phase coils), and 
three second switches each electrically connected between said negative electrode and a respective one of said electrical cables (inverter 5 has switches 12-14 electrically connected between the negative electrode and a respective electric cable connecting phase coils); and 
a control unit electrically connected to said first and second switches and configured to control operations of said first and second switches  (IC 6 is electrically connected to the first and second switches configured to control operation of each switches 9-14) to establish a short circuit between at least two of said electrical cables (col. 7 ll. 38-: IC 6 short-circuits phase coils 2u, 2v,2w of the motor to decelerate the motor, to perform short-circuit brake), so that said three-phase motor produces an internal resistance force because of the short circuit (Col. 8 ll. 41-46: a resisting force against the rotation of the brushless motor to decelerate the revolution speed of the motor).
  Doesn’t explicitly teach Yoneshima doesn’t explicitly teach the wheel and the braking method so as to prevent the wheel from rotating.  
	However, Park teaches in Col. 4 ll.20-25 a vehicle system including wheels 11 and 12, a battery 13, an electronic parking brake EPB 14, motor 14, motor control system 16 and col. 4 ll. 40-44 states when the parking signal is input from the EPB 141, the controller is configured to restrict of movement of the vehicle by operating the brake unit mounted in the wheel.
	Given the teaching of Park, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the drive control of Yoneshima for a vehicle system with parking brake that has switch configured to output a parking signal for restricting movement of the vehicle by operating a brake unit mounted in a wheel in order to control the vehicle effectively and efficiently and restrain from accident in the parking lot. 

Regarding claims 2 and 7, Yoneshima teaches:
 The braking method as claimed in Claim 1, wherein the step of controlling operations of the first and second switches to establish a short circuit between at least two of the electrical cables includes controlling the switching unit to operate in one of a first mode and a second mode (Figs. 3A-3B, Figs. 6A-6B show a first mode and a second mode, short circuited and not short circuited and PWM ON and PWM OFF respectively).  

Regarding claims 5 and 10, Yoneshima teaches:
The braking method as claimed in Claim 1, wherein, in the step of controlling operations of the first and second switches to establish a short circuit between at least two of the electrical cables, the control unit controls the first and second switches by outputting pulse width modulation signals to the first and second switches (Col. 5 ll. 49 the IC 6 determines a duty ratio of a PWM signal as a drive signal for the inverter 5).  

Claims 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneshima (US 9,929,687) in view of Park (US 10,910,966) further in view of Danjo (US 8,598,826).

Regarding claims 3 and 8, none of Yoneshima nor Park explicitly teach:
wherein, in the first mode, at least two of the first switches are turned on and the second switches are all turned off, so that a short circuit is established between at least two of the electrical cables that are electrically connected to the at least two of the first switches.  
However, Danjo teaches in col. 4 ll. 6-11 a switch control unit, for example, a three-phase short-circuiting control unit 505 for on controlling all of switching elements provided on either of the positive sides and the negative side and off controlling all of switching elements provided on the opposite side, among the switching elements of the inverter. 
Given the teaching of Danjo, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the motor drive system of Yoneshima wherein in a first mode, at least two of the first switches are turned on and the second switches are all turned off, so that a short circuit is established between at least two of the electrical cables that are electrically connected to the at least two of the first switches in order to brake the motor. 

Regarding claims 4 and 9, none of Yoneshima nor Park explicitly teach:
 wherein, in the second mode, the first switches are all turned off and at least two of the second switches are turned on, so that a short circuit is established between at least two of the electrical cables that are electrically connected to the at least two of the second switches. 
 However, Danjo teaches in col. 4 ll. 6-11 a switch control unit, for example, a three-phase short-circuiting control unit 505 for on controlling all of switching elements provided on either of the positive sides and the negative side and off controlling all of switching elements provided on the opposite side, among the switching elements of the inverter. 
Given the teaching of Danjo, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the motor drive system of Yoneshima wherein in a first mode, at least two of the first switches are turned on and the second switches are all turned off, so that a short circuit is established between at least two of the electrical cables that are electrically connected to the at least two of the first switches in order to brake the motor. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        
11/22/2022

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846